Name: Commission Regulation (EEC) No 619/92 of 11 March 1992 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 2 to 5 March 1992 for trade with Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 92 Official Journal of the European Communities No L 67/33 COMMISSION REGULATION (EEC) No 619/92 of 11 March 1992 adopting interim protective measures on applications for STM licences in die beef and veal sector submitted during the period 2 to 5 March 1992 for trade with Portugal Whereas the licence applications lodged between 2 and 5 March 1992 have achieved the indicative ceiling set for the months of March and April 1992 for living animals ; whereas as an interim protective measure only no further certificates should be issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 (') set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in March and April 1992 ; Whereas Article 252 (1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species, other than pure ­ bred breeding animals and animals for bullfights, the issuing of STM licences in response to applications submitted by Portugal from 9 March 1992 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 14 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 28. 12. 1991 , p. 53.